Citation Nr: 0740295	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with right hip replacement (right hip disability), 
including as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1953 
to August 1956, October 1961 to August 1962, and from 
November 1967 to December 1983, when he retired for length of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
right hip disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
service connection for right hip degenerative joint disease 
with right hip replacement have been met. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records are absent of any complaint, 
treatment, or diagnosis of a right hip condition.  VA medical 
records show that the veteran first began having problems 
with bilateral hip pain in 1991.  He was subsequently 
diagnosed with degenerative arthritis in both hips.  The 
veteran underwent a total hip arthroplasty on his left hip in 
January 2003, and on his right hip in January 2004.  Service 
connection for the veteran's left hip disability was 
established in an August 2003 rating action, as secondary to 
the veteran's service connected right knee disability.  

The veteran was examined for VA purposes in December 2004.  
At that time, the examiner diagnosed the veteran as having 
advanced osteoarthritis in both hips, and opined that the 
osteoarthritis in the right hip was not caused by the 
veteran's military service, his service connected left hip 
disability, or his service connected right knee disability.  
The examiner, however, based his opinion on the absence of 
any record of relevant complaint, treatment, or diagnosis in 
the service medical records.  (Indeed, he questioned the 
appropriateness of the RO having service connected the 
veteran's left hip disability.)

Clearly, the law does not preclude an award of service 
connection in the absence of relevant complaints noted in a 
veteran's service medical records, and in this regard, the 
evidence also includes a note from a VA outpatient clinic 
visit by the veteran dated in February 2005.  In this note, 
the examiner makes the accurate observation that the veteran 
is already service connected for degenerative arthritis in 
various joints, including the left hip, and that the veteran 
was a paratrooper during service.  He went on to observe that 
the veteran's military duties as a paratrooper would have an 
effect on both hips, and then concluded the veteran's right 
hip disability "should be considered an adjunctive condition 
if not outright primarily Service Connected."  

The Board understands this to mean that the veteran's 
arthritis is more in the nature of a generalized process that 
now includes the right hip, which at least in part, is likely 
linked to the trauma one would sustain in the course of 
earning a military parachutist badge.  

Although imprecise, the medical opinion set out in the 2005 
VA record does describe a link between the veteran's current 
disability and his lengthy military service.  The 2004 
opinion is clearly adverse to the veteran's claim, but its 
rationale does not account for all the evidence to be 
considered when making a judgment on the question at issue, 
or every theory of entitlement.  Under these circumstances, 
the Board considers the record to reflect an approximate 
balance of evidence regarding the etiology of the veteran's 
right hip disability.  Resolving the benefit of doubt in the 
veteran's favor produces the conclusion that on this 
evidence, in this case, the criteria for service connection 
for a right hip disability are met.







ORDER

Service connection for right hip degenerative joint disease 
with right hip replacement is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


